                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

KENDRA ROSS,

                           Plaintiff,

v.                                                                      Case No. 19-2091-DDC-TJJ

THE PROMISE KEEPERS, INC., et al.,

                           Defendants.


                                     MEMORANDUM AND ORDER

         On February 15, 2019, plaintiff filed a Verified Complaint against two corporate entities:

The Promise Keepers, Inc. (“The Promise Keepers”), and The Promise Keepers 417 Inc. (“The

Promise Keepers 417”). Doc. 1. Her Complaint identifies Ephraim Woods as the registered

agent for The Promise Keepers and Irma Dorsey as the registered agent for The Promise Keepers

417. Now, Mr. Woods and Ms. Dorsey have signed and filed several motions purporting to seek

relief on defendants’ behalf. Mr. Woods has signed and filed: (1) a “Judicial Demand and

Notice” (Doc. 21), purportedly for both defendants; (2) a Motion to Dismiss (Doc. 26) for

defendant The Promise Keepers; and (3) a “Motion to Object” (Doc. 28) for defendant The

Promise Keepers. And Ms. Dorsey has signed and filed: (1) a “Judicial Demand and Notice”1

(Doc. 22), purportedly for both defendants; (2) a Motion to Dismiss (Doc. 25) for defendant The

Promise Keepers 417; and (3) a “Motion to Object” (Doc. 29) for defendant The Promise

Keepers 417.2 Mr. Woods and Ms. Dorsey also have filed motions titled “Notice and Demand


1
     The docket reflects that Ms. Dorsey has filed this motion, and she has signed it. See Doc. 22 at 9–10. But the
first page of the motion represents that Mr. Woods seeks the relief requested. Because Ms. Dorsey has signed the
filing, however, the court construes it as her filing.
2
    The docket reflects that Ms. Dorsey also has filed this motion, and she has signed it. See Doc. 29 at 4–5. But
the first page of this motion also represents that Mr. Woods seeks the relief requested. As with Doc. 22, because
Ms. Dorsey has signed Doc. 29, the court construes it as her filing.
Counterclaim” (Docs. 23 & 24). These filings demand relief on behalf of Mr. Woods and Ms.

Dorsey.3

        But the only two defendants in this case are business organizations—specifically,

corporations. And generally, in federal court, only an attorney admitted as a member of this

court’s bar may represent a business organization. Harrison v. Wahatoyas, L.L.C., 253 F.3d 552,

556 (10th Cir. 2001) (citing Flora Constr. Co. v. Fireman’s Fund Ins. Co., 307 F.2d 413, 414

(10th Cir. 1962) (“The rule is well established that a corporation can appear in a court of record

only by an attorney at law.”)); Tal v. Hogan, 453 F.3d 1244, 1254 n.8 (10th Cir. 2006)

(collecting cases). Neither Mr. Woods nor Ms. Dorsey are admitted to practice before our court.

Accordingly, neither movant can seek relief for either one of the defendants in this case. If

defendants wish to seek relief, they must do so through a properly admitted member of this

court’s bar.

        The court exercises its discretion to strike Mr. Woods and Ms. Dorsey’s motions. See

Fed. R. Civ. P. 12(f)(1) (“The court may strike from a pleading an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter. The court may act . . . on its own.”);

United States ex rel. Smith v. Boeing Co., No. 05-1073-WEB, 2009 WL 2486338, at *3 (D. Kan.

Aug. 13, 2009) (“[T]he court has discretion on its own to strike an insufficient defense, see Rule

12(f)(1). . . . A defense is considered insufficient if it cannot succeed, as a matter of law, under

any circumstances.” (citing Wilhelm v. TLC Lawn Care, Inc., No. 07-2465-KHV, 2008 WL

474265, at *2 (D. Kan. Feb. 19, 2008)); see also Liberty Mut. Ins. Co. v. Hurricane Logistics

Co., 216 F.R.D. 14, 15 n.3 (D.D.C. 2003) (“If a corporate defendant does not retain counsel, the


3
     In four of their motions (Docs. 21, 22, 23, & 24), Mr. Woods and Ms. Dorsey add their names to the case
caption as if they were defendants. The rules do not authorize persons to insert themselves as parties simply by
making a filing that says they are parties. The court does not recognize Mr. Woods or Ms. Dorsey as defendants in
this case because they are not.

                                                        2
court may strike the corporation’s answer.” (citing Donovan v. Road Rangers Country Junction,

Inc., 736 F.2d 1004, 1005 (5th Cir. 1984)).

       The court also strikes Mr. Woods and Ms. Dorsey’s motions titled “Notice and Demand

Counterclaim” (Docs. 23 & 24). Mr. Woods and Ms. Dorsey simply have added their names as

defendants to the case’s captions on both filings. Plaintiff never has named Mr. Woods or Ms.

Dorsey as a defendant. Thus, they cannot assert counterclaims against plaintiff because plaintiff

has asserted no claims against them.

       The court thus strikes the motions filed by Ephraim Woods and Irma Dorsey (Docs. 21,

22, 23, 24, 25, 26, 28, & 29) because Mr. Woods and Ms. Dorsey are not members of this court’s

bar and cannot seek relief on defendants’ behalf, and, as non-parties, they cannot assert

Counterclaims.

       IT IS THEREFORE ORDERED BY THE COURT THAT the motions filed by

Ephraim Woods and Irma Dorsey (Docs. 21, 22, 23, 24, 25, 26, 28, & 29) are stricken from the

record of this case.

       IT IS SO ORDERED.

       Dated this 5th day of March, 2019, at Kansas City, Kansas.

                                                     s/ Daniel D. Crabtree
                                                     Daniel D. Crabtree
                                                     United States District Judge




                                                 3
